DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  end of the sentence period is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatasubramanian et al. (US – 2019/0168728 A1).
As per claim 1, Venkatasubramanian discloses System and Method for Adaptive Braking comprising:
brake control devices configured to be disposed onboard different vehicles of a multi-vehicle system (in a train with ten rail cars, the system and method for intelligent or adaptive braking can determine percentages of braking for the group of rail cars 1, 2, 3, 4, 5 and, at another time, determine percentages of braking for the group of rail cars 6, 7, 8, 9, 10, and so on, where the brakes of each rail car of each group can be set to a percentage of braking selected for the rail car, [0022], Fig: 1), each of the brake control devices configured to control application of a brake disposed onboard the respective vehicle of the vehicles, the vehicles in the multi- vehicle system associated with different segments of the vehicle system (In a preferred and non-limiting example, embodiment, or aspect, the brakes of each car will receive a percent braking command specific to that car that will allow synchronous braking in all the railcars, with or without the application of uniform braking forces, [0025]); and
a controller (a mainline track that includes a locomotive processor onboard a locomotive of the train in communication with a rail car processor of each rail car of the train, [0028]) configured to send brake commands to the brake control devices, the brake commands directing the brake control devices of the vehicles to concurrently engage the brakes onboard the vehicles to different brake levels based on which of the segments that the vehicles are associated (Method of braking a plurality of rail cars of a train, [0028] – [0029], Fig: 1).

As per claim 2, Venkatasubramanian discloses wherein the controller is configured to send the brake commands via one or more wired connections, wireless connections, or a combination of the wired connections and the wireless connections (selecting the future location based on input to a processor, e.g., from a console onboard the train or via a wireless device remote from the train, [0055], Fig: 1).

As per claim 3, Venkatasubramanian discloses wherein the segments are fixed block segments, and the controller is configured to assign each of the vehicles in the multi-vehicle system to one of the segments based on names of the vehicles, network addresses of the vehicles, or a combination of the names and the network addresses of the vehicles (Method of braking a plurality of rail cars of a train, [0028] – [0029], Fig: 1).

As per claim 4, Venkatasubramanian discloses wherein the segments are dynamic segments and each of the brake control devices is configured to select which of the segments that the vehicle is included in based on a position of the vehicle within the multi-vehicle system (Method of braking a plurality of rail cars of a train, [0028] – [0029], Fig: 1).

As per claim 5, Venkatasubramanian discloses wherein the vehicles included in one or more of the segments changes during movement of the multi-vehicle system, and the controller is configured to associate the brake levels with different one of the segments such that, when the controller sends the brake commands, the brake control devices onboard the vehicles within the same segment apply the brakes to the brake level dictated by the controller for the respective segment (Method of braking a plurality of rail cars of a train, [0028] – [0029] and [0048], Fig: 1).

As per claim 6, Venkatasubramanian discloses wherein the brake control devices receive the brake commands that are sent for the segments and selects which of the brake levels to apply based on which of the segments that the brake control devices are within ([0022], Fig: 1).

As per claim 7, Venkatasubramanian discloses wherein the controller is configured to determine boundaries between the segments of the multi-vehicle system, the controller configured to change at least one of the boundaries to change which of the segments that one or more of the vehicles and the corresponding brake control device are associated ([0134], Fig: 1)

As per claim 8, Venkatasubramanian discloses wherein the controller is configured to send the brake commands for different transition points of a lead vehicle of the vehicles, and each of the brake control devices is configured to determine, for the vehicle that the respective brake control device is located on, when the vehicle is at the corresponding transition point of the lead vehicle and to apply the brake on the vehicle according to the brake command associated with the transition point (method of braking a plurality of rail cars of a train while travelling or moving on a mainline track that includes a locomotive processor onboard a locomotive of the train in communication with a rail car processor of each rail car of the train, Method of braking a plurality of rail cars of a train, [0028] – [0029] and [0048], Fig: 1).

As per claim 9, Venkatasubramanian discloses wherein the controller is configured to send a ramp up or ramp down rate to one or more of the brake control devices, and the one or more brake control devices are configured to change the brake level of the brakes according to the ramp up or the ramp down rate responsive to one or more of the vehicles on which the one or more brake control devices are disposed changing between the segments in the multi-vehicle system (the topology of the track can include positive track gradient, negative track gradient, track curvature, and track elevation, [0051]).

As per claim 10, Venkatasubramanian discloses wherein the segments are one or more of continuous segments each formed of two or more of the vehicles adjacent to each other, discontinuous segments each formed of two or more of the vehicles that are not adjacent to each other, or a combination of the continuous segments and the discontinuous segments (A method for segmented rail car braking of one or more rail cars of a train, [0048]).

As per claim 11, Venkatasubramanian discloses wherein the controller is configured to send the brake commands to the brake control devices to direct the brake control devices to concurrently engage the brakes onboard the vehicles to the different brake levels based on which of the segments that the vehicles are associated during a segmented mode of operation, the controller is configured to send the brake commands to the brake control devices to direct the brake control devices to concurrently engage the brakes onboard the vehicles to the same brake level during a non-segmented mode of operation (Method of braking a plurality of rail cars of a train, [0022], [0028] – [0029] and [0071], Fig: 1).

As per claim 12, Venkatasubramanian discloses wherein the controller is configured to switch between the segmented mode of operation and the non-segmented mode of operation responsive to the multi-vehicle system entering or encountering an emergency or fault state or situation ([0015], [0022] and [0071]).

As per claim 13, Venkatasubramanian discloses System and Method for Adaptive Braking comprising:
assigning vehicles in a multi-vehicle system to different segments of the multi- vehicle system (in a train with ten rail cars, the system and method for intelligent or adaptive braking can determine percentages of braking for the group of rail cars 1, 2, 3, 4, 5 and, at another time, determine percentages of braking for the group of rail cars 6, 7, 8, 9, 10, and so on, where the brakes of each rail car of each group can be set to a percentage of braking selected for the rail car, [0022], Fig: 1);
determining a brake level to be applied by a brake control device disposed onboard each of the vehicles in each of the segments, the brake level to be applied by the vehicles in a first segment of the segments differs from the brake level to be applied by the vehicles in a different, second segment of the segments ([0025] and [0048]); and
concurrently engaging brakes of the vehicles in the segments according to the brake levels of the segments (Method of braking a plurality of rail cars of a train, [0028] – [0029], Fig: 1).

As per claim 14, Venkatasubramanian discloses wherein the segments are fixed block segments and each of the vehicles in the multi-vehicle system is assigned to one of the segments based on brake commands sent from a controlling vehicle of the vehicles to other vehicles of the vehicles in the multi-vehicle system ([0055], Fig: 1).

As per claim 15, Venkatasubramanian discloses wherein assigning the segments includes changing one or more of the segments during movement of the vehicle system (Method of braking a plurality of rail cars of a train, [0028] – [0029], Fig: 1).

As per claim 16, Venkatasubramanian discloses using the brake control device onboard each of the vehicles, selecting which of the segments that the vehicle is included in based on a position of the vehicle within the multi-vehicle system ([0051]).

As per claim 17, Venkatasubramanian discloses communicating the brake commands for different transition points of a lead vehicle of the vehicles ([0028] –[0029]); and
using the brake control devices, determining when each of the vehicles reaches the transition points based on positions of the vehicles in the vehicle system and a moving speed of the vehicle system, wherein the brakes of the vehicles in the segments are engaged according to the brake levels of the segments responsive to the vehicles reaching the respective transition points [0027].

As per claim 18, Venkatasubramanian discloses System and Method for Adaptive Braking comprising:
assigning vehicles in the multi-vehicle system to different segments of the multi- vehicle system based on one or more of positions of the vehicles in the multi-vehicle system, names of the vehicles in the multi-vehicle system, or network addresses of the vehicles in the multi-vehicle system (Method of braking a plurality of rail cars of a train, [0028] – [0029], and [0124], Fig: 1); and
communicating a brake command to brake control devices onboard the vehicles from a lead vehicle of the vehicles via one or more wired connections, wireless connections (selecting the future location based on input to a processor, e.g., from a console onboard the train or via a wireless device remote from the train, [0055], Fig: 1), or a combination of the wired connections and the wireless connections, the brake command directing the brake control devices in a first segment of the segments to control brakes of the vehicles in the common segment to concurrently engage the brakes to a first brake level, the brake command also directing the brake different, second segment of the segments to control the brakes of the vehicles in the second segment to concurrently engage the brakes to a different, second brake level ([0124]).

As per claim 19, Venkatasubramanian discloses wherein the segments are fixed block segments that remain constant during a trip of the multi-vehicle system (Method of braking a plurality of rail cars of a train, [0028] – [0029], and [0048], Fig: 1).

As per claim 20, Venkatasubramanian discloses wherein the segments are dynamic segments that change during a trip of the multi-vehicle system (Method of braking a plurality of rail cars of a train, [0028] – [0029], and [0125], Fig: 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Bryant (US – 2005/0189815),
B: Engle (US – 5,494,342),
C: Siddappa et al. (US – 2010/0235022 A1),
D: Smith et al. (US – 2006/0012246 A1), and
E: Cooper et al. (US – 9,045,123 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657